Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains the following patentably distinct species.  Four elections must be made.
First, an election must be made between Species 1 through Species 3:
Species 1 device comprising an adapter member removably coupled to the cleaning head, wherein the cleaning element is configured to removably couple the cleaning element to the cleaning head (as shown by, e.g., claim 21);
Species 2 device comprising: a valve assembly disposed in the storage container and in fluid communication with the pump, the valve assembly being configured to selectively flow cleaning fluid from a first portion and a second portion of the storage container (as shown by, e.g., claim 24); and 
Species 3 device comprising a vent member fluidly coupled between an interior portion of the storage container and an ambient environment (as shown by, e.g., claim 29).

Second, an election must be made between Species 4 and Species 5:
Species 4 wherein the adapter member includes a hook and loop fastener, the cleaning element being removably coupled to the adapter member via the hook and loop member (as shown by, e.g., claim 19); and 
Species 5 wherein the adapter member comprises one or more tabs configured to snap fit and couple with the cleaning head (as shown by, e.g., claim 22).

Third, an election must be made between Species 6 through Species 10:
Species 6 wherein the storage container includes a removable cap, the cap being sealingly coupled to the storage container (as shown by, e.g., claim 31) or is otherwise refillable by the end user (as shown by, e.g., claim 33);
Species 7 wherein the storage container is coupled to the pump (as shown by, e.g., claims 32 and 35); and 
Species 8 wherein the storage container is made from a substantially rigid material (as shown by, e.g., claim 34).

Fourth, an election must be made between Species 9 and Species 10:
Species 9 wherein the cleaning element is made from at least one of microfiber, cotton, wool, and non-woven fibers (as shown by, e.g., claim 36); and 
Species 10 wherein the cleaning element comprises a central opening that aligns with the central opening of the cleaning head when the cleaning element is attached to the adapter member (as shown by, e.g., claim 37).

The species are independent or distinct because they require mutually exclusive structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 18 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Jared Howenstine on 01/10/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ERIC W GOLIGHTLY/               Primary Examiner, Art Unit 1714